191 Peachtree Street Suite 3300 Atlanta, GA 30303 November 15, 2010 VIA EDGAR Securities and Exchange Commission treet, NE Washington, DC 20549 Re:Post Effective Amendment No. 26 to the Registration Statement on Form N-1A for the Vilas Fund (the “Fund”), a series of the Starboard Investment Trust (File Nos. 333-159484 and 811-22298). Ladies and Gentlemen: On behalf of our client, Starboard Investment Trust (the “Trust”), enclosed herewith for filing on behalf of the Trust, pursuant to: (1) the Securities Act of 1933; (2) the Investment Company Act of 1940; and (3) Regulation S-T, is Post-Effective Amendment No. 26 to the Registration Statement on Form N-1A of the Trust for the Fund.Post-Effective Amendment No. 26 contains the prospectus and statement of additional information for the Fund, Part C, the signature page, an exhibit index, and exhibits. The Trust previously filed Post Effective Amendment No. 16 to the Registration Statement on Form N-1A filed June 28, 2010 for the Fund, Post Effective Amendment No. 20 to the Registration Statement on Form N-1A filed September 3, 2010 and Post Effective Amendment No. 24 to the Registration Statement on Form N-1A filed November 8, 2010 for the Fund. In submitting this correspondence, the Trust acknowledges that: (i)should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; (ii) the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the fund from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and (iii) the Trust may not assert this action as defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please contact Tanya L. Goins at (404) 736-3641 with any questions or comments regarding this filing. Sincerely, /s/ Tanya L. Goins Tanya L. Goins
